868 F.2d 1278
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Gisela PASTERNACK, Petitioner,v.DEPARTMENT of the AIR FORCE, Respondent.
No. 87-3585.
United States Court of Appeals, Federal Circuit.
Feb. 14, 1989.

Before MARKEY, Chief Judge, FRIEDMAN, Circuit Judge, and EDWARD D. RE, Chief Judge.*
MARKEY, Chief Judge.

DECISION

1
Gisela Pasternack appeals from a decision of the Merit Systems Protection Board (board), 34 M.S.P.R. 585 (1987), affirming the Air Force's removal of Howard Pasternack (Pasternack), her deceased husband, because he declined reassignment in the United States.  We affirm.

OPINION

2
Department of Defense and Air Force regulations limit overseas civilian employment to five years.  The "Notification of Expiration of Overseas Tour" signed by Pasternack suffices for notice of those regulations in lieu of a signed agreement.  None of the exceptions to the rotation requirement apply because:  (1) Pasternack did not continuously work overseas as a federal government employee since April 1966, (2) Pasternack's position is not of the type requiring frequent contact with government officials of the host nation and current knowledge of customs, mores, laws or government processes of the host nation, and (3) the Air Force had legitimate management reasons for denying Pasternack's request for an extension.  Mr. Pasternack's refusal to accept reassignment in the United States warrants his removal to promote the efficiency of the Air Force.  See 5 U.S.C. Sec. 7513(c).  The petitioner has failed to meet her burden.  See 5 U.S.C. Sec. 7703(c) (1982).



*
 The Honorable Edward D. Re, Chief Judge of the Court of International Trade, sitting by designation